Title: To George Washington from Lyman Hall, 15 August 1783
From: Hall, Lyman
To: Washington, George


                        
                            Sir8
                            Savannah 15th August 1783
                        
                        I have the honor to enclose to your Excellency a copy of the resolution of the honorable House of Assembly of
                            this State, expressing their sentiments on perusing your Excellency’s Letter of the 14th June last past, which agreeable
                            to your desire was submitted to their view and consideration. With them Sir I sincerely and most heartily join; now can I
                            in more emphatical language express my esteem, my gratitude & my devoutest wishes for your future fame and
                            happiness; than is done in those earnest recommendations of the Assembly.
                        Permit me, Sir, to assure your Excellency, that I partake most ardently, in that general sensibility which
                            pervades every patriot bosom when we view you solemnly retiring and "bidding a last farewell to the cares of Office, and
                            all the employments of public Life," and at the same time to congratulate your Excellency on your return to that beloved
                            and "undisturbed repose," to the full enjoyment of which, having accomplished the great object for which you grasped the
                            decisive sword, thro’ a long & arduous war, you have every claim. Altho’ your glory on the stage of public life,
                            admits of no possible addition—Yet your happiness in the delightful walks of retirement may.
                        There—for your entertainment & amusement, will pass before you in Review
                            the rise and fall of succeding Empires, from the birth of time to the present period—there you will at leisure Review the
                            various Stages, and shifting scenes of the last glorious Revolution, in which you, Sir, with your compatriot Army, have
                            reaped the Laurels of the well-fought Field, and returned triumphant with the plaudit of a gazing World. there, you will
                            enjoy the pleasing satisfaction of viewing, as the fruit of your services in those "anxious days and nights" spent in
                            conflicting War, an Empire rising with unrivalled dignity—And there—not confined to the present sphere, your
                            contemplations will expand, and look forward to the brighter scenes of Eternity, and anticipate that future glory which
                            the "pure and benign light of Revelation" most perfective of human Virtue, has taught you so firmly to realize—and there—will you, greatly perfect in those virtues which "were the characteristic of the divine author of our blessed Religion,
                            & in humble imitation of whom," you will ripen for that seat of immortal felicity, to which, when satisfied with
                            life, may you be raptured by an Escort of Guardian Angels. I have the honor to be with all imaginable respect Your
                            Excellency’s most Obedt & most humble Servt
                        
                            Lyman Hall
                        
                    